Citation Nr: 1532030	
Decision Date: 07/28/15    Archive Date: 08/05/15

DOCKET NO.  13-13 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to basic eligibility for Dependents' Educational Assistance (DEA) under 38 U.S.C.A. Chapter 35.

REPRESENTATION

Appellant represented by:	Byron Simpson, Attorney


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from June 1943 to January 1946, and from July 1950 to June 1972, including service in Vietnam.  He died in February 2007, and the appellant is seeking benefits as his surviving spouse.

The Board notes that the appellant and the Veteran were legally married in June 2006, and that the Veteran died less than one year later.  In general, the surviving spouse of a qualified veteran is eligible to receive death benefits (including accrued benefits and pension) if the surviving spouse was married to the veteran for one year or more.  38 C.F.R. § 3.54(a).  In this case, the appellant and the Veteran were married for less than one year.  However, the evidence of record includes the birth certificate of a daughter born to the couple in 1955.  Benefits are payable to a surviving spouse married to a veteran for less than one year prior to his death if a child was born of the marriage, or was born to them before the marriage.  38 C.F.R. § 3.54(b)(3).  Therefore, the appellant qualifies as a surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 denial issued by the Nashville, Tennessee Regional Office (RO) of the Department of Veterans Affairs (VA).  That January 2011 RO rating decision denied the appellant's claim for service connection for the cause of the Veteran's death and also denied entitlement to Dependents' Educational Assistance (DEA) under 38 U.S.C.A. Chapter 35.

In a substantive appeal submitted in April 2013, the appellant's attorney requested a Board videoconference hearing.  That hearing was scheduled for March 13, 2014.  The appellant failed to show for the hearing, however, and she has not offered any good-cause explanation for her absence or made a request to reschedule the hearing.  Thus, her request for a Board hearing is deemed withdrawn.  38 C.F.R. §§ 20.700(e), 20.704(d).

The appellant's attorney submitted a withdrawal of the cause of death claim on March 15, 2014.  In December 2014, the appellant indicated her continued interest in the appellate proceedings by submitting a change of address notice in response to the March 2014 letter that informed her the claims file had been received at the Board.  In May 2015, the Board sent a letter to the appellant and her attorney asking for clarification of whether or not the appellant desired to withdraw one or both claims.  The appellant and her attorney were informed that appellate review would resume if a response was not received within 30 days.  No response was submitted by either the appellant or her attorney and, therefore, both claims remain on appeal.


FINDINGS OF FACT

1.  The Veteran died February 2007, and his death certificate lists the immediate cause of his death as chronic obstructive pulmonary disease (COPD).  No other condition was listed on the death certificate.  

2.  At the time of his death, the Veteran was service-connected for bilateral hearing loss evaluated as 20 percent disabling; diabetes mellitus, type II evaluated as 20 percent disabling; a shell fragment wound of the right thigh evaluated as 10 percent disabling; tinnitus evaluated as 10 percent disabling; and a small scar of the right wrist, evaluated as zero percent disabling. 

3.  The Veteran served in the Republic of Vietnam during the Vietnam era; thus, it is presumed he was exposed to Agent Orange while there. 

4.  COPD is not a disease presumptively associated with herbicide exposure.

5.  Service medical records do not indicate that the Veteran had any chronic pulmonary disorder and there is no evidence of continuity of any such condition between the Veteran's discharge from service in 1972 and the diagnosis of COPD many years later nor was any such disorder documented within one year of the Veteran's discharge from service in June 1972.

6.  A connection between the Veteran's fatal COPD and his military service has not been demonstrated, to include exposure to herbicides in Vietnam.

7.  The Veteran's service-connected disabilities did not cause, contribute to, or hasten, his death.

8.  At the time of his death, the Veteran did not have a service-connected total disability which was permanent in nature.


CONCLUSION OF LAW

1.  Service connection for the cause of the Veteran's death is not warranted.  38 U.S.C.A. §§ 1110, 1116, 1131, 1310, 5103A, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2014).

2.  The criteria for basic eligibility for Dependents' Educational Assistance (DEA) under 38 U.S.C.A. Chapter 35 have not been met.  38 U.S.C.A. §§ 3500, 3501, 5107 (West 2014); 38 C.F.R. § 21.3021 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Duty to Notify and Assist

VA's duty to notify and assist claimants in substantiating a claim for VA benefits is codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the United States Court of Appeals for Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as effective date.

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

With regard to the appellant's DEA claim, the VA's duties to notify and assist claimants do not apply.  In Barger v. Principi, 16 Vet. App. 132 (2002), the Court held that the VA's expanded duties to notify and assist are not applicable to cases involving the waiver of recovery of overpayment claims, pointing out that the statute at issue in such cases is found in Chapter 53, Title 38, United States Code, and that the provisions of the VCAA are relevant to a different Chapter (that is, Chapter 51).  Likewise in this case, the statute at issue in DEA claims is not found in Chapter 51, but rather in Chapter 35.  Therefore, VA's expanded duties to notify and assist are not applicable as to the appellant's DEA claim. 

Turning to the cause of death claim, VA has fulfilled the above VA notice and development assistance requirements.  The duty to notify for the cause of death claim was satisfied way of a letter sent to the appellant in September 2010 that fully addressed all the notice elements.  The letter informed her of what evidence was required to substantiate the claim and of her and VA's respective duties for obtaining evidence.  She was also asked to submit evidence and/or information in her possession to the RO.  Furthermore, the cause of death claim on appeal was readjudicated, and an SOC was issued in February 2013.  

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the Court held that a proper VA notice for dependency and indemnity compensation (DIC) claim based on cause of death must also include: (1) a statement of the conditions, if any, for which a Veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected claim; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.

The RO provided the appellant substantially compliant Hupp notice by means of the letter dated in September 2010.  That letter informed the appellant that in order to establish entitlement to DIC benefits the evidence needed show that the Veteran died from a service-related disease or injury.  She was told that to establish service connection for the cause of death the evidence must show that the condition causing the Veteran's death had its onset during service or was permanently aggravated by service.  This notice conveyed in layperson's terms the requirements for establishing service connection for a disease that caused the Veteran's death.  This notice also clearly informed the appellant of evidence needed to establish that the Veteran's death was caused by a service-connected disability.  

The Board notes that the appellant was also notified of effective dates for ratings in the letter sent to her in September 2010.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  However, as service connection for the cause of the Veteran's death is being denied, any deficiencies in VA's duties to notify the appellant concerning effective dates or degree of disability for the cause of death claim are harmless, as the denial has rendered moot any issues with respect to implementing an award.  Id.

The appellant has had ample opportunity to respond/supplement the record and she has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (holding that "where a claim has been substantiated, the appellant bears the burden of demonstrating any prejudice from defective VA notice with respect to the downstream issues").  The United States Supreme Court has held that an error in VA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, neither the appellant nor her attorney has alleged any prejudicial or harmful error in VA notice, and the Board finds, based the factors discussed above, that no prejudicial or harmful error in VA notice has been demonstrated in this case.

Furthermore, the appellant has been represented by an attorney during her appeal.  Representation does not alleviate VA's obligation to provide compliant notice; however, that representation is a factor that must be considered when determining whether that appellant has been prejudiced by any notice error.  VA communications to the claimant and his or her representative, the claimant's actions and communications to VA, and the representative's actions and communications to VA will signal whether, under the circumstances of each case, it has been demonstrated that the appellant had a meaningful opportunity to participate effectively in the processing of her claim.  See Overton v. Nicholson, 20 Vet. App. 427, 438-439 (2006).  It is clear from the communications from the appellant and her attorney that she is cognizant as to what is required of her and of VA.  Moreover, the appellant and her attorney have not indicated there is any outstanding evidence relevant to the claim.

VA must also make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance in obtaining evidence would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Here, the AOJ reviewed the claims file, including the Veteran's service medical treatment records.  The claims file contains copies of the Veteran's death certificate, copies of private medical records and multiple written statements from the appellant and her attorney.

VA also has a duty to provide a medical examination and/or seek a medical opinion when such examination or opinion is necessary to make a decision on the claim.  VA considers an examination or opinion necessary to make a decision on the claim if the evidence of record (1) contains competent evidence that the claimant (or, here, the deceased veteran) had a disability, or persistent recurring symptoms of disability; (2) indicates the disability or symptoms may have been associated with his military service; and (3) contains insufficient medical evidence for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Here, though, there is no evidence the Veteran had any chronic pulmonary condition while in service or within the applicable presumptive period after his discharge from the military.  There is no evidence that any service-connected disability had any effect on the Veteran's fatal COPD.  In addition, the only evidence suggesting an etiological link between his death and his military service or service-connected disability is his appellant-widow's unsubstantiated lay allegations.  These statements are insufficient to trigger VA's duty to provide an examination; VA is not obligated to provide an examination for a medical nexus opinion where, as here, the supporting evidence of record consists only of a lay statement.  See Duenas v. Principi, 18 Vet. App. 512, 519 (2004).

In sum, the record has been fully developed, and it is difficult to discern what additional guidance VA could have provided to the appellant regarding what further evidence she should submit to substantiate her claim.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Therefore, the Board is satisfied that VA has complied with the statutory duty to assist requirements and the implementing regulations and the record is thus ready for appellate review.

II.  The Merits of the Claims

The appellant contends that the Veteran's service-connected diabetes was a contributing cause of his death.  She believes that the diabetes contributed materially and substantially to his death.  The appellant noted, in October 2010, that the Veteran, before he died, had been treated in a hospital for diabetes, respiratory problems and heart problems.

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Pain, for example, is the sort of condition that is observable by a lay person.  See also Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

A.  Cause of death claim

To establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to death.  For a service-connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  For a service-connected disability to constitute a contributory cause, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1). 

Generally, minor service-connected disabilities, particularly those of a static nature or not materially affecting a vital organ, would not be held to have contributed to death primarily due to unrelated disability.  38 C.F.R. § 3.312(c)(2).  Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  38 C.F.R. § 3.312(c)(3).  Where the service-connected condition affects vital organs as distinguished from muscular or skeletal functions and is evaluated as 100 percent disabling, debilitation may be assumed.  Id.

There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  38 C.F.R. § 3.312(c)(4).  In such a situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  Id.

Service connection may be granted on a secondary basis for a disability which is proximately due to, or the result of an established service-connected disorder.  38 C.F.R. § 3.310.  Similarly, any increase in severity of a non-service connected disease or injury that is proximately due to or the result of a service connected disease or injury, and not due to the natural progress of the nonservice connected disease, will be service-connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the non-service connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310

The Veteran died in his home in February 2007.  The death certificate lists the immediate cause of his death as chronic obstructive pulmonary disease.  No interval between onset of this condition and death is listed.  No other diseases are listed on the death certificate as underlying causes leading to the immediate cause of death.  No other condition was listed as a significant condition contributing to his death but not resulting in the underlying or immediate cause of his death.  No autopsy was performed.

Review of the Veteran's service medical records reveals that he underwent a service medical examination in October 1941; clinical examination was normal and his chest x-ray was negative.  At the time of various service medical examinations conducted in July 1950, July 1954, September 1954, February 1960, January 1963, and February 1966, clinical examination of the Veteran's lungs and chest were all normal.  Radiographic examination of the Veteran's chest was also normal at those times.  The Veteran underwent a service separation/retirement examination in March 1972; clinical examination was again normal and the chest x-ray was negative.  None of the multiple chest x-rays done on the Veteran during service revealed any pulmonary abnormality.

The veteran was afforded a VA medical examination in December 1972.  He did not complain of any pulmonary condition.  There were no clinical findings relating to any pulmonary disorder.

The evidence of record includes private treatment records dated between 1992 and 2000.  These records reflect that the appellant had been diagnosed with, and treated for, diabetes mellitus.  There was no diagnosis of COPD or other chronic pulmonary disorder.  The Veteran was involved in a motor vehicle accident in early 1997, and he incurred a broken left clavicle and several fractured ribs on the left.  By May 1997, the Veteran exhibited only some mild shortness of breath on exertion and his chest x-ray showed improvement in the atelectasis and pleural changes associated with the injuries.

The Veteran submitted a claim for service connection for diabetes in July 2001.  He did not make any mention of COPD or other pulmonary problem at that time or during the VA medical examination conducted in September 2002.  During that examination, he reported that he had quit smoking cigarettes in 1968; he had smoked for more than ten years.  On physical examination, the Veteran's lungs were clear with no adventitious breath sounds heard.  There was no clubbing or cyanosis.

Private treatment records dated in December 2006, reflect that the Veteran was diagnosed with bilateral pulmonary fibrosis; acute renal insufficiency; metabolic acidosis; respiratory failure; COPD; hypoxemia; Alzheimer's; diabetes mellitus type 2; and possible pneumonia.  There is no indication in these records that the diabetes was problematic to treat or had caused any pulmonary problem.

In addition to the law and regulations governing entitlement to service connection outlined above, for purposes of service connection for a disability or death resulting from exposure to a herbicide agent, including a presumption of service connection, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent containing dioxin or 2,4-dichlorophenoxyacetic acid, and may be presumed to have been exposed during such service to any other chemical compound in an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116.

The evidence of record reflects that the Veteran had service in Vietnam from September 1966 to September 1967.  The Veteran is therefore presumed to have been exposed to Agent Orange or other herbicide agents.  

If a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: AL amyloidosis; chloracne or other acneform disease consistent with chloracne; Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina); all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia); multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e) (2011).  Note 3 at the end of 38 C.F.R. § 3.309 states that: "for purposes of this section, the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of Ischemic heart disease."  

Under Section 3 of the Agent Orange Act of 1991, Public Law No. 102-4, 105 Stat. 11, the Secretary of Veterans Affairs entered into an agreement with the National Academy of Sciences (NAS) to review and summarize the scientific evidence concerning the association between exposure to herbicides used in Vietnam and various diseases suspected to be associated with such exposure.  The NAS was to determine, to the extent possible, whether there is a statistical association between the suspect disease and herbicide exposure, taking into account the strength of the scientific evidence and the appropriateness of the methods used to detect the association; the increased risk of disease among individuals exposed to herbicides during the service in the Republic of Vietnam during the Vietnam era; and whether there is a plausible biological mechanism or other evidence of a causal relationship between herbicide exposure and the suspect disease.  The NAS was required to submit reports of its activities every two years.

The Secretary, under the authority of the Agent Orange Act of 1991 and based on the studies by the NAS, has determined that there is no positive association between exposure to herbicides and any condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also Notice, 61 Fed. Reg. 41,442-449, and 61 Fed. Reg. 57,586-589 (1996); Notice, 64 Fed. Reg. 59,232-243 (Nov. 2, 1999); Notice, 67 Fed. Reg. 42,600-08 (June 24, 2002); Notice, 72 Fed. Reg. 32,395-407 (June 12, 2007).  However, since the Secretary has not specifically found a linkage between emphysema or COPD and any herbicide exposure, no such pulmonary disorder can be presumed to be due to Agent Orange exposure.

The Board notes that, in December 2013, the NAS released Veterans and Agent Orange, Update 2012.  This information is available on the NAS publications website, "http://www.nap.edu/," on the Internet.  In the report, in the Summary, at Table S-1, on page 9, the NAS concluded that there is inadequate or insufficient evidence to determine an association between exposure to herbicides and COPD.  

Notwithstanding the above, the United States Court of Appeals for the Federal Circuit has determined that the Veterans' Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a veteran from establishing service connection with proof of actual direct causation, when all the evidence establishes that the disease was incurred in service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Board has considered the appellant's claim of entitlement to service connection for the cause of the Veteran's death on a direct service-connection basis but finds that there is no competent evidence of record to establish any etiological relationship between the Veteran's active military service and the COPD that resulted in his death.  In addition, the evidence does not show that symptomatology related to a chronic pulmonary disease occurred in service or for many years after service.  The first mention of the Veteran having COPD dates to 2006, and COPD was not mentioned as a diagnosis in the private treatment notes dated between 1992 and 2000, or in the report of the VA medical examination conducted in September 2001.  While not a dispositive factor, the significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000); Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim); Forshey v. Principi, 284 F.3d 1335 (Fed. Cir. 2002) (noting that the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact).  

The Board has also considered whether service connection for the cause of the Veteran's death is warranted on a presumptive basis.  In this case, it was not until after March 2000, more than 28 years after he completed his active duty, that the Veteran was first diagnosed with any COPD.  Nothing in the evidence of record indicates that the Veteran met the requirements for a diagnosis of any chronic pulmonary disease while he was on active duty or within one year of his service separation in 1972.  Thus, the evidence does not support a finding that the Veteran's fatal COPD was related to his active duty based on in-service occurrence or continuity of symptomatology.  There is no evidence of record that puts the onset of the fatal chronic pulmonary disease within one year of service separation and service connection is therefore not warranted on that basis.

The Board has also considered whether service connection for the cause of the Veteran's death is warranted under the theory of secondary service connection.  Under 38 C.F.R. § 3.310(a), service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  However, in this case there is no competent probative evidence of record to establish that any one of the Veteran's five service-connected disabilities (bilateral hearing loss, diabetes mellitus, type II, shell fragment wound of the right thigh, tinnitus and small scar of the right wrist) had any etiologic relationship, including by way of aggravation, to the COPD that led to the Veteran's demise.  There is no competent probative evidence of record that indicates that any one of the Veteran's service-connected disabilities caused, contributed to, or hastened the Veteran's death.  In fact, COPD is the only disease process listed on the Veteran's death certificate and none of his service-connected disabilities are given any significant mention in the private medical treatment records dated shortly before the Veteran's death.  The preponderance of the clinical evidence of record does not support the conclusion that the Veteran's fatal COPD was related to any incident of service or to any service-connected disability or treatment thereof.

The Board has also considered the appellant's statements and those of her attorney.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, supra. 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In this case, COPD is not the type of disorders as to which a lay person can provide competent evidence on questions of etiology or diagnosis.  See Robinson v. Shinseki, 557 F.3d 1355 (2009).  

The Board acknowledges the appellant's belief that the Veteran's death was due to service, particularly by way of aggravation from the service-connected diabetes.  However, the appellant has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the appellant received any special training or acquired any medical expertise in evaluating and determining causal connections for any medical condition.  See King v. Shinseki, 700 F.3d 1339 (Fed. Cir. 2012).

The appellant is competent to provide statements as to matters within her observation and personal knowledge, such as the Veteran's symptoms and medical history.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (holding that competent evidence is not required when the issue involves either the diagnosis or the etiology of a disability); Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007) (listing situations in which lay evidence is competent and sufficient to establish the diagnosis of a condition); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (holding that appellant was competent to testify as to factual matters of which he had first-hand knowledge such as experiencing pain in his right hip and thigh in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy); Layno v. Brown, 6 Vet. App. 465, 469- 71 (1994) (holding that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witness's personal knowledge).

However, unlike the Veteran's symptoms and medical history, whether there is a relationship between the Veteran's death and the service-connected diabetes or other disability is a determination that is medical in nature because it cannot be made based on lay observation alone.  See Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that lay testimony is competent as to matters capable of lay observation, such as the presence of varicose veins, but not with respect to determinations that are "medical in nature"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that unlike varicose veins, rheumatic fever is not a condition capable of lay diagnosis); Layno, 6 Vet. App. at 469-71 (noting that a veteran is competent to report difficulty breathing, but not to diagnose the condition as bronchial asthma).  

A person making a determination that is medical in nature must have the appropriate medical training or expertise in order for his opinion to be considered as competent evidence.  See Layno, 6 Vet. App. at 469-70 (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration, and that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise).  Because the appellant has not been shown to have such specialized training or expertise, her lay opinions as to whether there is a relationship between the Veteran's death and his service-connected disabilities are not competent and therefore has no probative value.  See Id.  

Thus, the Board cannot give decisive probative weight to the opinions of the appellant as to the etiology of the Veteran's death because she is not qualified to offer such opinions.  Although claimants may be competent to provide the diagnoses of simple conditions, such as a broken leg, they are not competent to provide evidence on more complex medical questions beyond simple observations.  See Colantonio v. Shinseki, 606 F.3d 1378, 1382(Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278(Fed. Cir. 2010) (concluding that a Veteran's lay belief that his schizophrenia aggravated his diabetes and hypertension was not of sufficient weight to trigger the Secretary's duty to seek a medical opinion on the issue).  

Indeed, even if lay testimony is competent, should VA find it to be mistaken or lacking credibility, the Board may reject it as unpersuasive and, thus, not ultimately probative.  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.  

The Board has scrutinized the record with a view towards ascertaining whether there is any basis (e.g., direct, presumptive or secondary) to indicate that the fatal COPD pathology was incurred by any incident of military service, but it has gleaned no such supporting evidence or suggestion thereof.  Schroeder v. West, 212 F.3d 1265 (Fed. Cir 2000); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (Both for the general proposition that in claims involving presumptive service connection, the Board must also examine the evidence of record to ascertain if there is any other basis upon which to develop or grant the claim, including direct service connection).  See Bingham v. Principi, 421 F.3d 1346 (Fed. Cir. 2005); Roebuck v. Nicholson, 20 Vet. App. 307, 312-313 (2006).  

Thus, taking into consideration all the evidence of record, the Board finds that the preponderance of the evidence is against the appellant's claim of entitlement to service connection for the cause of the Veteran's death.  Because the preponderance of the evidence is against this service connection claim, the benefit-of-the-doubt doctrine does not apply.  Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

There can be no doubt from review of the record that the Veteran rendered honorable and faithful service, for which the Board is grateful.  There also can be no doubt that the appellant is sincere in her belief that the Veteran's death was related to his military service.  However, while the Board has carefully reviewed the record in depth, it has been unable to identify a basis upon which the claimed benefit may be granted.  Although the Board is sympathetic to the appellant's claim, it is without authority to grant her claim and instead is constrained to follow the specific provisions of law.  See 38 U.S.C.A. § 7104(c).

B.  DEA claim

In pertinent part, Chapter 35, Title 38, United States Code extends the VA educational program to surviving spouses of Veterans who died of service-connected disabilities and to the surviving spouse of a Veteran who, when he died, had a service-connected total disability that was permanent in nature.  See 38 U.S.C.A. §§ 3500, 3501(a)(1); 38 C.F.R. §§ 3.807, 21.3021. 

The record shows that at the time of the Veteran's death in February 2007, he was service connected for diabetes mellitus, bilateral hearing loss, tinnitus, a right thigh disability and a right wrist disability with a combined evaluation of 50 percent, effective from August 30, 2002.  Moreover, the record shows that his service-connected disabilities were not, at any point during his lifetime, rated as 100 percent disabling.  

Since service connection for the cause of the Veteran's death is not warranted, and as the Veteran, when he died, did not have a service-connected total disability that was permanent in nature, the Board concludes that the criteria for basic eligibility for DEA under Chapter 35, Title 38, United States Code, have not been met. 



ORDER

Service connection for the cause of the Veteran's death is denied.

Basic eligibility for DEA under Chapter 35, Title 38, United States Code is denied. 




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


